Citation Nr: 0604308	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-16 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for asthma due to 
exposure to herbicides.  

2.  Entitlement to service connection for necrobiosis 
lipoidica diabeticorum, a skin disorder, due to exposure to 
herbicides.  

3.  Entitlement to service connection for chronic fatigue 
syndrome due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1967 to August 1970.

The issues on appeal come before the Board of Veterans 
Appeals (Board) on appeal from a December 2002 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision the RO denied 
entitlement to service connection for asthma, necrobiosis 
lipoidica diabeticorum, and chronic fatigue syndrome.  The 
veteran perfected an appeal of these issues.  

The issue of entitlement to service connection for asthma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The veteran served in Vietnam from November 1968 to 
September 1969 and is presumed to have been exposed to 
herbicides, including Agent Orange.

2.  Chronic fatigue syndrome was not manifested during the 
veteran's active duty service or for many years after 
separation from service.

3. There is no competent medical evidence linking the 
veteran's chronic fatigue syndrome to service or to any 
incident of service, to specifically include in-service 
exposure to Agent Orange.

4.  Necrobiosis lipoidica diabeticorum was not manifested 
during the veteran's active duty service or for many years 
after separation from service.
5.  There is no competent medical evidence linking the 
veteran's necrobiosis lipoidica diabeticorum to service or to 
any incident of service, to specifically include in-service 
exposure to Agent Orange.

CONCLUSIONS OF LAW

1. Chronic fatigue syndrome was not incurred in or aggravated 
by active military service and it may not be presumed that it 
was incurred in service.  38 U.S.C.A. 38 U.S.C.A. §§  1110, 
1116, 1117, 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2004).

2. Necrobiosis lipoidica diabeticorum was not incurred in or 
aggravated by active military service, and it may not be 
presumed that it was incurred in service.  .  38 U.S.C.A. 
38 U.S.C.A. §§  1110, 1116, 1117, 1131, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist - Veterans Claims Assistance Act 
of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in September 2002 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was accomplished.     

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
VA examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. §§ 3.303(b).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2004).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102 (2004).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.



Analysis 

The veteran asserts that he suffers from chronic fatigue 
syndrome and necrobiosis lipoidica diabeticorum which are 
related to herbicide exposure while he was military service.  
A review of the veteran's service personnel records shows 
that he served in Vietnam from November 1968 to September 
1969.   His principal duty in Vietnam was as a cook.  He was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  The veteran's service medical records reveal 
that his August 1967 physical examination report does not 
reveal complaints or a diagnosis of chronic fatigue syndrome 
or any skin disorders, to include necrobiosis lipoidica 
diabeticorum.  Additionally, his June 1970 physical 
examination for separation does not note complaints or a 
diagnosis of chronic fatigue syndrome or any skin disorders.  

Private medical records from September 2003 show that the 
veteran currently suffers from chronic fatigue syndrome; 
however, none of these documents show an etiological 
relationship between the veteran's chronic fatigue syndrome 
and his active duty service.

Private medical records from March 1995 to March 2002 reveal 
that the veteran currently suffers from necrobiosis 
lipoidica.  A September 2003 letter from Dr. W.W.S. indicates 
that he treated the veteran for his skin condition.  Dr. 
W.W.S. revealed that the precise cause of the veteran's skin 
condition was unknown.  He reported that half of patients 
with necrobiosis lipoidica diabeticorum have or will develop 
diabetes mellitus.  Dr. W.W.S. noted that, to his knowledge, 
necrobiosis lipoidica diabeticorum has not been reported in 
association with exposure to Agent Orange.  Although, Dr. 
W.W.S. indicated, if diabetes mellitus is proven to be 
associated with exposure to Agent Orange, then it is 
"theoretically possible" that there may be a rare 
association of necrobiosis lipoidica diabeticorum with 
exposure to Agent Orange.  

Similarly, in a June 2005 letter from Ms. E.M., Dr. W.W.S.'s 
assistant, indicated that she had treated the veteran three 
times for his skin disorder.  She reported that the veteran's 
necrobiosis lipoidica diabeticorum is a chronic skin 
condition associated half of the time in diabetics.  She 
indicated that while she could not find any direct 
association between exposure to Agent Orange and the 
development of necrobiosis lipoidica diabeticorum, there have 
been reports of an increased incidence in the development of 
diabetes.  Therefore, Ms. E.M. noted, it is "theoretically 
possible" that Agent Orange could also cause necrobiosis 
lipoidica diabeticorum.  

The veteran submitted an Internet article from Web MD 
regarding the impact of Agent Orange exposure among Vietnam 
veterans.  In essence, the article found that Vietnam 
veterans who were exposed to Agent Orange had an increased 
frequency in developing various diseases.  The article did 
not list necrobiosis lipoidica diabeticorum or chronic 
fatigue syndrome as one of those diseases.  

As discussed above, the veteran served in Vietnam from 
November 1968 to September 1969.  Accordingly, he is presumed 
to have been exposed to herbicides during such service.  
However, neither chronic fatigue syndrome or necrobiosis 
lipoidica diabeticorum are not among the diseases listed at 
38 C.F.R. § 3.309(e) for which service connection is 
warranted on a presumptive basis due to in-service herbicide 
exposure.  See also 38 U.S.C.A. § 1116.

The Board notes that the veteran has not submitted any 
competent evidence that his chronic fatigue was related to 
service, including any incident thereof.  His service medical 
records show no evidence of chronic fatigue syndrome.  The 
veteran has submitted medical evidence that shows he is 
currently diagnosed with chronic fatigue syndrome, such as 
medical reports from September 2003.  However, the veteran 
has submitted no medical evidence that shows that his current 
condition is related to his military service, including 
exposure to Agent Orange.

The only evidence that the veteran has submitted which 
connects his chronic fatigue syndrome to his military service 
is his statement from June 2003.  The veteran, as a lay 
person, is not competent to offer a medical diagnosis or 
speculate on medical causation.  Consequently, his assertions 
that his condition is due to service lack probative value.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In regards to his claim for necrobiosis lipoidica 
diabeticorum, he has submitted letters from Dr. W.W.S. and 
his assistant Ms. E.M. which in essence found that there was 
no direct link between the veteran's skin disability and 
Agent Orange exposure.  Both letters, however, noted that 
there was a connection between diabetes mellitus and his 
current skin condition.  It was also noted that there was a 
relationship between diabetes mellitus and exposure to Agent 
Orange.  These opinions are not probative, as there is no 
evidence that the veteran currently has a diagnosis of 
diabetes mellitus.  In fact, during the Board hearing, the 
veteran denied having this disease.

In summary, the Board finds the probative weight of the 
negative evidence of record, to include the negative service 
medical records and the lack of any competent medical 
evidence demonstrating that the veteran's chronic fatigue 
syndrome and necrobiosis lipoidica diabeticorum are due to 
service, to include exposure to Agent Orange, to exceed the 
probative weight of the positive evidence, which is 
essentially limited to unsupported and speculative assertions 
submitted by and on behalf of the veteran.  

As a result, the claim for service connection for a chronic 
fatigue syndrome and necrobiosis lipoidica diabeticorum must 
be denied.  Consequently, the Board must find that the 
preponderance of evidence is against the claim; the benefit- 
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

Entitlement to service connection for chronic fatigue 
syndrome is denied.  

Entitlement to service connection for necrobiosis lipoidica 
diabeticorum is denied.  

REMAND

The veteran asserts that he suffers from asthma which that is 
related to military service.  A review of the available 
service medical records shows that on his August 1967 Report 
of Medical History he noted that the suffered from pain or 
pressure in his chest.  On the veteran's June 1970 Report of 
Medical History he noted that he suffered from shortness of 
breath and pain and pressure in his chest and complained of 
dizziness and shortness of breath.  A June 1970 clinical 
evaluation diagnosed the veteran's symptoms of shortness of 
breath and dizziness as hyperventilation syndrome.  
Currently, the veteran has asthma as established by competent 
medical evidence.  The Board notes that in an April 1999 
letter Dr. J.J.C. indicated that occupation exposure to 
various contaminants aggravated the veteran's respiratory 
allergies.

The Board finds that the veteran should be afforded a VA 
examination to determine the etiology of his currently 
diagnosed respiratory illness.  The examiner should comment 
on the veteran's diagnosis of hyperventilation syndrome noted 
in the June 1970 service medical records.   The examiner 
should also comment on the April 1999 letter from Dr. J.J.C. 
which indicated that the veteran suffers from respiratory 
allergies which were aggravated by occupational exposure to 
various contaminants.   

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his respiratory disability.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Following 
examination of the veteran, the 
examiner must express an opinion as to 
whether it is as likely as 
not (50 percent or greater likelihood) 
that the veteran's asthma began during 
or is causally related to service, to 
include any abnormal findings recorded 
in the service medical records.  The 
examiner should also express an opinion 
on the effect of the veteran's post-
service occupational exposure to 
contaminants noted in Dr. J.J.C.'s 
April 1999 letter.  If the examiner is 
unable to provide the requested 
opinions without resorting to 
speculation, it should be so stated.

2.  The AOJ should then readjudicate 
the claim on appeal.  If the issue 
remains denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


